DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, a mechanism for opening the outside air intake and/or the inside air intake, as recited in claims 6,8,9 and 16,17,  must be shown or the feature(s) canceled from the claim(s).  Examiner notes figures 1,2, and 7 show an air intake, however the drawings do not show a structure to open or close the outside air intake, such as a valve structure.  Examiner notes no valve structure is recited in the specification, and para 048 of the specification defines “intake”, but does not include an inherent mechanism to open and close the intake.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 lines 8-9 recite “said water container”.  There is a lack of antecedent basis for “said water container” in previous claim limitations.  Claims 12-20 depend on claim 11 and hence are also rejected.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites a range of a desired humidity level, however claim 4 fails to further limit structure of the claimed device for adjusting ambient humidity level. 
  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5,9,10 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese reference(CN209484735U) taken together with Mulvaney(6796550) in view of Canadian reference(CA2770988A1).
	Chinese reference teaches in figure 1 a device for adjusting ambient humidity level comprising an air intake(4) and an air outtake(10), an air filter(primary filter 3) functionally situated between the air intake and air outtake, a first humidity gauge(humidity sensor 19) which detects a level of water vapor in ambient air in an interior space, a humidifier(6) functionally situated between the container and the air outtake, a dehumidifier(8; and condenser 9), wherein the humidifier and dehumidifier are substantially configured to refrain from operation at a same time(noting control panel 17 to control operation of humidifier and dehumidifier).  Chinese reference is silent as to a water container.  Mulvaney teaches in figure 1 a device for adjusting humidity level including an air inlet(12), an air outlet(14) , an evaporation wick(24) located between the inlet and outlet, and a water reservoir(18) for providing water to the evaporation wick.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a water container in fluid communication with the humidifier of Chinese reference to provide a water source that is contained between the air inlet and air outtake.  Examiner notes the limitations “wherein said humidifier and dehumidifier are substantially configured to refrain from operation at a same time” is analyzed as a functional limitation with regards to prior art analysis and not given patentable weight, wherein the claim does not specifically recite control structure that is capable of independently controlling the humidifier and dehumidifier.  
	Chinese reference is also silent as to a second humidity gauge which detects a level of water vapor in ambient air in an exterior space.  Mulvaney teaches in figure 1 a device for adjusting humidity level including an air inlet(12), an air outlet(14) , an evaporation wick(24) located between the inlet and outlet, a first humidity sensor(28) which detects a level of water vapor in ambient air in an interior space(noting column 2 lines 60-64 stating the first humidity sensor can be located on an outer surface in ambient air of a room), and a second humidity sensor(30) which detects a level of water vapor in ambient air in an exterior space(noting column 3 lines 1-7 stating the second humidity sensor can be located on an outside surface in proximity to an exterior space).  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a second humidity gauge in connection with the humidity gauge(19) of Chinese reference in order to provide a mechanism for measuring humidity of ambient air in an interior space and also measure humidity of ambient air in an exterior space.  
	Chinese reference is also silent as to a purification mechanism acting to purify water entering into and/or exiting from the water container.  Canadian reference in figure 1 teaches a device for treating an airflow including a water sprayer mechanism(903), a water drain portion(922A) leading to a drain outlet(911) to a water reservoir(901), and a water filter(14A) for purifying the water entering into the water reservoir.   It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a purification mechanism to purify water entering and/or exiting the water container of Chinese reference taken together with Mulvaney to provide a mechanism for providing pure water to the humidifier.  
	Chinese reference taken together with Mulvaney in view of Canadian reference further teaches wherein the first humidity gauge activates the humidifier when the ambient humidity is below a first pre-set humidity.  Chinese reference taken together with Mulvaney in view of Canadian reference further teaches wherein the first humidity gauge activates the dehumidifier when the ambient humidity is above a second pre set humidity level(noting the control panel 17 in figure 5 of Chinese reference).  Chinese reference taken together with Mulvaney in view of Canadian reference further teaches wherein the air intake comprises an inside air intake and an outside air intake(noting the transition term “comprising” indicates that only one air intake can be provided).    Chinese reference taken together with Mulvaney in view of Canadian reference further teaches wherein based on a comparison between a measured inside ambient humidity level and a measured outside ambient humidity level, one of the inside air intake and the outside air intake is used and/or not used. Chinese reference taken together with Mulvaney in view of Canadian reference further teaches wherein the air intake and/or the air outtake container at least one source of UV-C light(germicidal lamp 11 in Chinese reference) in addition to the air filter(primary filter 3 in Chinese reference).  
Claims 11-15,19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chinese reference(CN209484735U) taken together with Mulvaney(6796550) in view of Canadian reference(CA2770988A1).
Chinese reference teaches a method for adjusting ambient humidity level comprising receiving air into an air intake(4) and expelling air through an air outtake(10), filtering (using primary filter 3) the air with an air filter functionally situated between the air intake and air outtake, detecting a level of water vapor in ambient air in an interior space using a first humidity gauge(humidity sensor 19), condensing water vapor in air entering through the air intake using a dehumidifier(dehumidifier 8 and condenser 9), using a humidifier(6) functionally situated between the air intake and air outtake, wherein the humidifier and dehumidifier are substantially configured to refrain from operation at the same time(noting control panel 17 to control operation of humidifier and dehumidifier).  Chinese reference is silent as to storing condensed water in a water container, and drawing water from a water container and expelling air to the outtake.   Mulvaney teaches in figure 1 a device for adjusting humidity level including an air inlet(12), an air outlet(14) , an evaporation wick(24) located between the inlet and outlet, and a water reservoir(18) for providing water to the evaporation wick.  It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a water container in fluid communication with the humidifier of Chinese reference to provide a water source that is contained between the air inlet and air outtake.  Examiner notes a water container in fluid communication with the humidifier of Chinese reference would also be in fluid communication with the dehumidifier and condenser of Chinese reference, therefore condensed water would enter into the water container.  
	Chinese reference is also silent as to a step of purifying water entering into and/or exiting from the water container with a purification mechanism.  Canadian reference in figure 1 teaches a device for treating an airflow including a water sprayer mechanism(903), a water drain portion(922A) leading to a drain outlet(911) to a water reservoir(901), and a water filter(14A) for purifying the water entering into the water reservoir.   It would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide a purification mechanism to purify water entering and/or exiting the water container of Chinese reference taken together with Mulvaney to provide a mechanism for providing pure water to the humidifier.  
	Chinese reference taken together with Mulvaney in view of Canadian reference further teaches a step of activating the humidifier based on the first humidity gauge detecting that the ambient humidity is below a first pre set humidity level(noting column 4 lines 24- 27 of Mulvaney stating sensor readings prompt a controller 32 to turn off a power supply which is used to provide power to a fan motor).  Chinese reference taken together with Mulvaney in view of Canadian reference further teaches a step of activating the dehumidifier in response to detecting, using the first humidity gauge, that the ambient humidity is above a second pre-set humidity level(noting the same controller could be used to operate or deactivate a dehumidifier based on a humidity sensor reading).    Chinese reference taken together with Mulvaney in view of Canadian reference further teaches wherein the air intake further comprises an inside air intake and an outside air intake and wherein the method further comprises a step of detecting a level of water vapor in ambient air in an exterior space using a second humidity gauge(noting second humidity gauge 30 in Mulvaney to detect an ambient humidity level of an exterior space).   Chinese reference taken together with Mulvaney in view of Canadian reference further teaches a step of using one of the inside air intake(from sensor 28 in Mulvaney) and outside air intake(from sensor 30 of Mulvaney) based on a comparison between a measured inside ambient humidity level and a measured outside ambient humidity level.  Chinese reference taken together with Mulvaney in view of Canadian reference further teaches a step of passing air within the intake and/or air within the outtake past at least one source of UV-C light(germicidal lamp 11 in Chinese reference) in addition to the air filter(primary filter 3 in Chinese reference)
Chinese reference taken together with Mulvaney in view of Canadian reference teach all of the limitations of claim 14 but is silent as to wherein a desired ambient humidity level is a range which is substantially 50% of a maximum possible air humidity level and 30% of a minimum possible air humidity level.  Examiner notes a control panel 17 in Chinese reference is in communication with readings from a humidity sensor 19, and the control panel includes circuitry and programming to determine an optimal ambient humidity level, therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to provide programming to the control circuitry of Chinese reference to provide the ambient humidity level at the range listed in claim 14. 



Allowable Subject Matter
Claims 6-8 and 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 6 recites “said device further comprising a first temperature gauge and a second temperature gauge, wherein in a case in which a measured outside ambient temperature measured by said second temperature gauge is above a first pre-set temperature level and a measured outside ambient humidity level is above said second pre-set humidity level, said outside air intake is opened”.  Chinese reference teaches a single temperature sensor 18, however Chinese reference does not teach or suggest said device further comprising a first temperature gauge and a second temperature gauge, wherein in a case in which a measured outside ambient temperature measured by said second temperature gauge is above a first pre-set temperature level and a measured outside ambient humidity level is above said second pre-set humidity level, said outside air intake is opened.  
	Claim 16 recites “wherein said device further comprises a first temperature gauge and a second temperature gauge, said method further comprises steps of : measuring an outside ambient temperature with said second temperature gauge and measuring an outside ambient humidity level with said second humidity gauge; opening said outside air intake in a case in which a measured outside ambient temperature is above a first pre-set temperature level and a measured outside ambient humidity level is above said second pre-set humidity level”.  Chinese reference teaches a single temperature sensor 18, however Chinese reference does not teach or suggest wherein said device further comprises a first temperature gauge and a second temperature gauge, said method further comprises steps of : measuring an outside ambient temperature with said second temperature gauge and measuring an outside ambient humidity level with said second humidity gauge; opening said outside air intake in a case in which a measured outside ambient temperature is above a first pre-set temperature level and a measured outside ambient humidity level is above said second pre-set humidity level. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A HOPKINS whose telephone number is (571)272-1159. The examiner can normally be reached Mon-Thurs 6am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 5712721424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ROBERT A HOPKINS/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
July 26, 2022